FINAL

 

Exhibit 10(t)

 

TRANSITION AMENDMENT

BETWEEN

EMC CORPORATION AND ACXIOM CORPORATION

 

This Transition Amendment (this “Amendment”) is made and entered into as of
March 31, 2008 (the “Amendment Effective Date”), by and between Acxiom
Corporation, a Delaware corporation, with a principal address of 601 East 3rd
Street, Little Rock, AR 72201 (“Acxiom”), and EMC Corporation, a Massachusetts
corporation with an office at 176 South Street, Hopkinton, Massachusetts 01748
and EMC (Benelux) B.V., S.à.r.l., a Luxembourg limited liability company
(together “EMC”).

 

WHEREAS, EMC and Acxiom have entered into an Asset Purchase and License
Agreement (the "Agreement") with an Effective Date of December 29, 2005;

 

WHEREAS, it is the intent of EMC and Acxiom with this Amendment to modify or
delete certain terms of the Agreement, add new terms to the Agreement, while
other terms of the Agreement shall remain the same;

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Agreement. For any sections modified below, it is understood that
the modification is only applicable to the specifically identified section, and
not any header sections or sub-sections thereof, unless expressly set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein the parties agree as follows:

 

ARTICLE ONE: LICENSES

 

1.1   EMC License to Acxiom. Subject to the limitations set forth herein, EMC
hereby grants to Acxiom a perpetual, non-transferable, non-assignable,
sub-licensable, and reproducible license to use code and technology contained in
versions 1.0 and 2.0 of the Base Technology as identified in Exhibit 1 (the
"Current Grid IP") to use, make, modify, distribute, create derivative works of
and otherwise develop and commercialize the Current Grid IP but solely for use
within or in addition to a whole or partial distribution of Acxiom Products. For
purposes of this Amendment, “Acxiom Products” shall mean those products
developed by Acxiom at Acxiom's facilities, which shall also include any
products subsequently developed or obtained by Acxiom through acquisition by or
merger of Acxiom with a third party and, for purposes of clarification, an
Acxiom Product may include open source or other third party components, provided
that 1) it also contains products developed by Acxiom at Acxiom's facilities or
subsequently developed or obtained by Acxiom through acquisition or by merger or
Acxiom with a third party; 2) the combination is packaged and distributed as a
single Acxiom Product; and 3) the combination with such components does not
create any additional licensing obligations with respect to the Current Grid IP
under a license that requires, for example, that the Current Grid IP be
disclosed or distributed in source code form or that EMC grant any rights or
immunities under EMC’s intellectual property or proprietary rights with respect
to the Current Grid IP ("copyleft license"). However, Acxiom may include or
distribute any software in the Acxiom Products with any software that is not
subject to a copyleft license as described above, or that contains open source
but does not subject the Current Grid IP to the terms of such an open source
license.

 

 

 

--------------------------------------------------------------------------------



Except in connection with a distribution of the Acxiom Products directly and
indirectly (except as set forth below) and related maintenance and support
activities for the Acxiom Products (e.g., a commercial distribution behind an
Acxiom end user’s firewall), Acxiom's use of the Current Grid IP shall be
limited to Acxiom employees and contractors.

 

1.1(a)   Acxiom's distribution right in Section 1.1 above (EMC License to
Acxiom) shall be deemed to provide Acxiom only with the right to distribute the
Current Grid IP as part of or in addition to Acxiom Products, where the Acxiom
Products are embedded or integrated with, or in addition to, all or a portion of
the Excluded Assets or other Acxiom assets subsequently developed or obtained by
Acxiom through acquisition by or merger of Acxiom with a third party.

 

1.1(b)   Except as expressly stated in Section 1.1 (EMC License to Acxiom),
Acxiom shall not be permitted to distribute the Current Grid IP: (i) embedded
within other non-Acxiom product(s) or technology, (ii) with any branding other
than that of Acxiom, or (iii) indirectly through or to those EMC competitors
identified in Exhibit 2 ("EMC Competitors").

1.1(c)   Acxiom hereby acknowledges that EMC has no obligation to provide any
(i) Base Technology created after December 20, 2007, or (ii) any technical or
other support for the Current Grid IP to Acxiom. In addition, EMC hereby
acknowledges and agrees that Acxiom has no obligation to provide any derivative
works of the Base Technology created after December 20, 2007 or pursuant to the
provisions of Section 1(a), Section 12(e) or Section 12(f) of the Agreement.

 

1.1(d)   Notwithstanding this Section 1.1 (EMC License to Acxiom), Acxiom may
deposit the source code for Current Grid IP as part of a comprehensive deposit
of the source code for Acxiom Products with a third party escrow agent pursuant
to a written escrow agreement (“Escrow Agreement"). The Escrow Agreement shall
have only the following as release conditions (i) Acxiom files or has filed
against it a proceeding under applicable bankruptcy laws for the purpose of
liquidating the business and such proceedings are not dismissed within sixty
(60) days of the commencement thereof, becomes insolvent, or discontinues
business in the regular course; or (ii) Acxiom makes an assignment on behalf of
creditors.

 

In the event the source code for the Current Grid IP is released along with
source code for the Acxiom Products, in accordance with the release conditions
above, to an existing Acxiom end user of the Acxiom Products, Acxiom will grant
such end-user a written non-exclusive, non-transferable, non-sub-licensable
license to internally use the Current Grid IP source code solely to support the
end-users use of the Acxiom Products.

 

1.1(e)   Acxiom hereby acknowledges and agrees that the foregoing license is
provided "AS-IS" WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED BY EMC OR ITS
AFFILIATES, INCLUDING BUT NOT LIMITED TO ANY IMPLIED PURPOSE, COMPLETENESS,
ACCURACY, AVAILABILITY, TITLE, NON-INFRINGEMENT, TRADE USEAGE, COURSE OF
DEALING, OR COURSE OF PERFORMANCE, THE ENTIRE RISK AS TO THE PEFORMANCE OF THE
GRID IP AND ACXIOM PRODUCTS ARE WITH ACXIOM AND THERE IS NOT GUARANTEE THAT THE
LICENSE PROVIDED UNDER THE TERMS OF THIS AMENDMENT WILL MEET THE MINIMUM
REQUIREMENT OF ACXIOM, BE ERROR FREE OR OPERATE WITHOUT INTERRUPTUION.

 

2

 

 

--------------------------------------------------------------------------------



 

1.1(f)   Except as otherwise expressly provided in this Amendment with respect
to Acxiom’s distribution rights, Section 12(c) of the Agreement remains in full
force and effect as it relates to the Current Grid IP.

 

ARTICLE TWO- NONSOLICTATION AND NON-COMPETE

 

2.1       Nonsolicitation. Section 14 (Nonsolicitation) of the Agreement is
hereby waived for up to fifteen (15) current employees of Acxiom.

 

2.2       Waiver of Non-Compete. (a) In the event that Acxiom has any
non-compete, confidentiality or similar agreements with Acxiom employees who are
subsequently hired directly or indirectly (e.g., as a contractor) by EMC (the
“Former Associates”), Acxiom hereby expressly releases, waives and discharges
the Former Associates who, Acxiom acknowledges and agrees, will be expressly
allowed by this Section 2.2 to disclose to EMC the technical, proprietary and
confidential information of Acxiom that is known by such employees with regard
to how such information relates or interacts with the Current Grid IP. Further,
and except with regard to a breach of this Section 2.2, Acxiom hereby expressly
releases, waives and discharges EMC, its past, present and future directors,
officers, stockholders, agents and employees, both individually and in their
official capacities (hereafter individually or collectively the "releasees")
from any and all claims, causes of action, arising directly and indirectly from
Acxiom’s agreements with the Former Associates. Notwithstanding anything in this
Article 2 to the contrary, in no event shall the Former Associates disclose, nor
shall EMC request of such employees, the following Acxiom confidential
information:

 

 

•

Security details, schematics, methods, vulnerabilities, and system layout of the
Acxiom environment

 

•

Confidential business plans of current and planned Acxiom products and services
of which such Former Associates may have knowledge other than confidential
business plans of Acxiom with regard to the use and integration of the Current
Grid IP

 

•

Details about specific client situations of Acxiom

 

•

Any Acxiom developed intellectual property (e.g., code, documentation,
processes) developed since January 1 2008

 

•

Technical interface details to any Acxiom customer data integration (“CDI”)
service

 

(b)      In addition, in no event shall the Former Associates or EMC be allowed
to utilize or disclose any of Acxiom’s tangible intellectual property including,
but not limited to, Acxiom-proprietary documentation, software code, marketing
plans, manuals and equipment (“Acxiom Materials”).

 

(c)       Further, the parties agree that the exclusions set forth in Section 2
of that certain Confidentiality Agreement between the parties dated February 3,
2003, which agreement was incorporated into the Agreement by Section 27 of the
Agreement (the “Confidentiality Agreement”) shall apply to Acxiom’s confidential
information disclosed pursuant to this Article 2. The parties also agree that
the Confidentiality Agreement should be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts. Except as expressly modified
in this Article 2, the parties affirm that the provisions of the Confidentiality
Agreement shall remain in full force and effect.

 

3

 

 

--------------------------------------------------------------------------------



(d)       By enumerating categories of Acxiom confidential information in
Section 2.2 of this Amendment, EMC does not acknowledge that such Acxiom
confidential information exists in all cases, but only that if it exists,
corresponding confidentiality obligations also exist in accordance with the
Agreement.

(e)        Nothing contained in this Amendment shall restrict the Former
Associates from the use of any general ideas, concepts, know-how, or techniques
retained in their unaided mental impressions which either party, individually or
jointly, has developed or disclosed under this Amendment, provided that in doing
so such Former Associate does not breach its obligations under the
Confidentiality Agreement or infringe the intellectual property rights of the
other party or third parties who have licensed or provided materials to the
other party.

ARTICLE THREE- MARKETING AND SERVICES

 

3.1       Acxiom Marketing Services. EMC will procure five hundred thousand
dollars ($500,000) of marketing services from Acxiom over the next two (2)
calendar years, beginning as of January 1, 2008, pursuant to mutually agreed
upon terms.

 

3.2       Future Procurement of Acxiom Marketing Services. In addition to the
amount set forth in Section 3.1 above, EMC intends to use commercially
reasonable efforts procure an additional one million dollars ($1,000,000) of
marketing services from Acxiom over the next three (3) years, beginning as of
January 1, 2008.

 

ARTICLE FOUR- EMC CREDITS

 

4.1       EMC Credits. In anticipation of Acxiom procuring and remitting payment
for twenty-four million dollars ($24,000,000) of EMC hardware and software
products only (the "Products") (collectively the "Product Commitment") directly
from EMC, pursuant to the terms and conditions of this Amendment and the
Preferred Vendor Agreement between EMC and Acxiom with an effective date of
April 1, 2006 (the "Preferred Vendor Agreement"), between the Amendment
Effective Date and March 31, 2012, EMC will provide Acxiom up to eight-million
dollars ($8,000,000) of credit (the "EMC Credit") per this Amendment and in
accordance with Sections 4.1(a) through (e) below.

 

4.1(a)    Notwithstanding the foregoing Section 4.1 (EMC Credits), monies spent
on the purchases of the following products shall not be applicable to the
twenty-four million dollar Product Commitment or be considered as part of the
calculation of the EMC Credit (and, therefore, Acxiom is not required to
purchase the following products directly from EMC): (i) VMware products, (i) EMC
products sold under the Connectrix brand, (iii) products sold through the EMC
Select program, or (iv) any products sold in the future by EMC that are obtained
by EMC through acquisition of or merger of EMC with a third party.

 

4.1(b)    Acxiom shall be eligible for the EMC Credit as set forth herein on or
before the expiration of the Preferred Vendor Agreement.

 

4.1(c)    Acxiom will earn the EMC Credit on a pro-rata basis based on the
amount of Acxiom purchases of EMC Products pursuant to this Amendment up to the
maximum of eight million dollars ($8,000,000) as stated above. Acxiom will earn
a credit of thirty-three cents ($0.33) for every dollar Acxiom spends with EMC
in accordance with the terms and conditions of this

 

4

 

 

--------------------------------------------------------------------------------



Amendment. EMC shall apply the EMC Credit against the amounts of monies owed to
EMC by Acxiom for purchases of the EMC Products, and Acxiom shall pay EMC the
net amount.

 

4.1(c)(1) The following example, while not exhaustive of the application of the
EMC Credit, is illustrative and is included for illustration only:

 

 

Quarter 1

Quarter 2

Quarter 3

Quarter 4

Yearly total

Acxiom purchases

 

$1,000,000

 

$1,000,000

 

$500,000

 

$3,500,000

 

$6,000,000

 

EMC Credit

 

$300,000

 

$300,000

 

$150,000

 

$1,050,000

 

$1,800,000

Net Amount Due to EMC for EMC Product(s) purchases

 

$700,000

 

$700,000

 

$350,000

 

$2,450,000

 

$4,200,000

 

4.1(d)    EMC shall have no obligation to make the EMC Credit available, in
whole or in part, if: (i) the Preferred Vendor Agreement is terminated, (ii)
Acxiom fails to make a payment pursuant to the Preferred Vendor Agreement when
due, or (iii) Acxiom breaches this Amendment. Acxiom acknowledges and agrees
that if Acxiom fails to pay EMC for any EMC Products whose purchase amounts are
used in the calculation of the EMC Credit, and EMC provides such EMC Credit to
Acxiom, Acxiom shall pay back such EMC Credit(s) to EMC.

 

4.1(e)    Pricing for the EMC Products shall be as set forth in the Preferred
Vendor Agreement.

 

ARTICLE FIVE – PREFERRED VENDOR AGREEMENT AMENDMENT

 

5.1(a) EMC and Acxiom agree that the Preferred Vendor Agreement is hereby
extended until March 31, 2012; provided, however, that in the event BUYER
satisfies the Product Commitment (as defined in the Transition Amendment dated
March 31, 2008 (the “Transition Amendment”) prior to March 31, 2012, BUYER shall
have the option of immediately terminating the Preferred Vendor Agreement upon
notice to SELLER. In addition, EMC and Acxiom shall amend the Preferred Vendor
Agreement contemporaneously with the Amendment Effective Date as follows:

 

5(a) (1)             Section 1(a) of the Preferred Vendor Agreement shall be
deleted and replaced with the following:

 

"Exclusive Rights to Supply" shall mean that SELLER shall be BUYER's exclusive
vendor to provide EMC products and services in support of both (i) BUYER's
internal requirements and (ii) services to Buyer’s customers, including
Outsourcing Services Agreements (as defined herein) BUYER has with its customers
("End-Users)."

 

5(a) (2) Section 2(a) of the Preferred Agreement is hereby amended to read as
follows:

 

"BUYER grants SELLER the Exclusive Rights to Supply EMC products and services on
EMC's current and future price list to BUYER for a term to expire on March 31,
2012. Provided however, that SELLER is not BUYER'S exclusive

 

5

 

 

--------------------------------------------------------------------------------



vendor and BUYER shall have no obligation to purchase from SELLER products and
services where:

 

 

•

Requirements for applications having specific technical requirements or
limitation that cannot be accommodated by SELLER;

 

•

BUYER's End-User's existing IT architecture would have to be fundamentally and
radically altered such that it would not be economically nor practically
feasible to use SELLER's technology for such End-User;

 

•

SELLER's pre-credit, discounted price for SELLER's products which are applicable
to BUYER's technology needs is not materially competitive with other similarly
situated products; or

 

•

BUYER’S End-User specifically requests in writing (as part of a request for
proposal or similar document that requires storage) technology other than
SELLER's."

 

5(a) (3) Section 2. e) of the Preferred Vendor Agreement is hereby stricken in
its entirety and replaced with “[Intentionally Omitted].”

 

5(a) (4) Section 3 (Hardware Pricing and Warranty) of the Preferred Vendor
Agreement shall be deleted and replaced with the following:

 

"a) Hardware products will be offered to BUYER at the then current list price
less the discounts reflected in the chart below. List price and discount will be
provided on all quotations. New hardware products may be added by EMC to the
Purchase Discount Schedule every calendar quarter. New hardware products that
are similar to the products listed in the Purchase Discount Schedule will have
discount levels as favorable to Acxiom as those for the similar products.

Type

Examples

Discount

Enterprise

Sym DMX3, DMX4, Celerra

68%

Mid-Tier

Clariion, Centera, NAS

68%

Connectrix

Connectrix

56%

Drives

------

60%

 

b)         All hardware pricing, including future pricing, applicable under the
Agreement will apply to the then current generation of SELLER hardware products.
Current generation will be defined as SELLER's newest technology within 90 days
of general availability.

 

c)         Hardware warranty on storage purchased under this Agreement will be
for thirty-six (36) months. Post warranty Hardware Maintenance will be
discounted at a rate of forty-percent (40%) from the list price in effect at the
time this Agreement is executed."

 

5(b) (1)            Section 4 (Software Pricing and Warranty) of the Preferred
Vendor Agreement shall be deleted and replaced with the following:

 

"a)       SELLER third party software products will be offered to BUYER at the
then current list price less thirty-eight percent (38%) discount.

 

6

 

 

--------------------------------------------------------------------------------



The current SELLER storage software offerings will be offered to BUYER at the
then current list price less the discount reflected in the chart below. List
price and discount will be provided on all quotations. New software products may
be added by EMC to the Purchase Discount Schedule every calendar quarter. New
software products that are similar to the products listed in the Purchase
Discount Schedule will have discount levels as favorable to Acxiom as those for
the similar products.

 

Type

Discount

Storage software-Enterprise Platform

45%

Storage software-Mid-Tier Platform

45%

Software-Multi-Platform-Open

45%

 

b)         Software Warranty on software purchased under this Agreement will be
for three (3) months. Post warranty maintenance will be at forty-five percent
(45%) discount off of the then current list price.

 

c)         This section 4 applies to all SELLER software offerings with the
exception of software sold under the following categories or brand names:
Content Management and Archiving, SMARTS, Legato, VMware, and/or any software
offerings that EMC may acquire through acquisition or merger."

 

5(b)(2)             Section 8. a) of the Preferred Vendor Agreement shall be
deleted and replaced with the following:

 

"a) Order of precedence. In the event of a conflict in terms between this
Agreement, and the Basic Ordering Agreement and the Transition Amendment, the
order of precedence shall be the Transition Amendment, this Agreement and the
Basic Ordering Agreement."

 

ARTICLE SIX- PAYMENT

 

6.1       EMC Payment. EMC shall pay Acxiom the sum of two million dollars
($2,000,000) within thirty (30) days of the Amendment Effective Date.

 

ARTICLE SEVEN- MARKETING

 

7.1       EMC and Acxiom agree to use commercially reasonable efforts to gain
market share for their respective products and services by proposing customer
solutions that may be deployed as part of a customer solution on an
opportunistic basis.

 

7.1(a)    When EMC recognizes a customer opportunity in which Acxiom products
and services may be part of a service engagement by EMC's Business Edge practice
unit (the "Opportunity"), EMC will engage Acxiom to determine the feasibility of
pursuing the Opportunity with Acxiom, where Acxiom may be a subcontractor to
EMC.

 

7.1(b)   Acxiom will work with EMC to prepare proposals for such Opportunities,
including providing EMC with preferred pricing and business terms.

 

7

 

 

--------------------------------------------------------------------------------



7.1(c) In the event EMC has brought Acxiom into an Opportunity, Acxiom will not
propose or provide Acxiom products and services, directly or indirectly, to the
customer identified in the Opportunity.

 

7.1(d)    EMC and Acxiom will agree on a process within ninety (90) days of the
Amendment Effective Date, to document the procedure for handling said
Opportunities.

 

ARTICLE EIGHT – PENTAHO

 

8.1        Acxiom hereby grants to EMC the license rights set forth in Exhibit 3
(the "Pentaho Services").

 

8.2        EMC hereby acknowledges and agrees that the license granted to EMC in
Exhibit 3 is provided "AS-IS" WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED
BY ACXIOM OR ITS AFFILIATES, INCLUDING BUT NOT LIMITED TO ANY IMPLIED PURPOSE,
COMPLETENESS, ACCURACY, AVAILABILITY, TITLE, NON-INFRINGEMENT, TRADE USEAGE,
COURSE OF DEALING, OR COURSE OF PERFORMANCE, THE ENTIRE RISK AS TO THE
PEFORMANCE OF THE PENTAHO SERVICES ARE WITH EMC AND THERE IS NOT A GUARANTEE
THAT THE LICENSE PROVIDED UNDER THE TERMS OF THIS AMENDMENT WILL MEET THE
MINIMUM REQUIREMENT OF EMC, BE ERROR FREE OR OPERATE WITHOUT INTERRUPTUION.

 

ARTICLE NINE- RELEASES

 

9.1.      Except for the rights and obligations expressly created or reserved by
this Amendment and except for a breach of the confidentiality or intellectual
property terms of the Agreement (including this Amendment), EMC and Acxiom
hereby release, acquit and forever discharge Acxiom and EMC respectively from
any and all Claims solely arising from, based on or related to the Agreement,
from the beginning of time to the Amendment Effective Date. As used herein,
“Claims” means any and all actions, causes of action, claims, costs, damages,
debts, demands, expenses, liabilities, losses, obligations, proceedings and
suits of every kind and nature, liquidated or unliquidated, fixed or contingent,
in law, equity or otherwise, and whether presently known or unknown, accrued or
not accrued.

ARTICLE TEN- GENERAL

 

10.1     All other terms and provisions of the Agreement shall remain in full
force and effect, if unchanged by this Amendment.

 

10.2     This Amendment may be executed in counterpart copies, each of which,
when executed and delivered, shall be an original, but such counterparts shall
together constitute one and the same instrument.

 

10.3     This Amendment may be amended only by an instrument in writing signed
by all parties hereto.

 

10.4     No press release or other public disclosure, whether written,
electronic or oral, of the terms and existence of this Amendment and the
transactions contemplated hereby shall be made by either party or any of their
respective affiliates or representatives without the express written consent of
the other party.

 

8

 

 

--------------------------------------------------------------------------------



10.5     Acxiom may assign or transfer its rights or obligations under this
Amendment, unless such assignment or transfer is due to a change of control of
Acxiom to a third party that is listed as an EMC Competitor on Exhibit 2. For
purposes of this Amendment, a “change of control” shall mean (i) a transaction
or series of related transactions in which a person or entity acquires, directly
or indirectly, or acquires the right to acquire, directly or indirectly, (a) a
majority of the voting securities of Acxiom, (b) the right to control the
appointment or voting into office of a majority of the members of Acxiom’s board
of directors, or (c) all or substantially all of the assets of Acxiom, or (ii) a
transaction or series of related transactions which result in Acxiom’s
stockholders immediately subsequent to such transaction or series of
transactions owning less than a majority of the voting securities of Acxiom or
any successor thereto. With regard to the effect of Exhibit 2 upon this Section
10.5, the parties acknowledge and agree that only the listing of up to ten (10)
entities is applicable to this Section 10.5, and that the remainder of Exhibit 2
has no effect upon this Section 10.5. With regard to any changes in the listing
as it pertains to this Section 10.5 and absent mutual agreement of the parties,
EMC shall have the right to unilaterally revise the list in January of each year
that this Section 10.5 is in effect by giving written notice to Acxiom of any
modifications to the listing by January 31 of such year; provided, however, that
in the event of a public announcement that Acxiom has combined, or will be
combining, with a third party who is not then currently on the listing of EMC
Competitors, such third party shall not be a candidate to be added to the
listing by EMC. In addition, the parties acknowledge and agree that this
specific Section 10.5 shall expire and have no further force or effect upon the
parties as of March 31, 2010.

 

10.6     The provisions of Section 7 of the Agreement (Rights of Buyer) are
deleted in their entirety and replaced with “[Intentionally Omitted].”

 

10.7     This Amendment shall be deemed to be Confidential Information of both
EMC and Acxiom.

 

10.8

This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts.

 

10.9     All notices, requests, demands, consents and communications necessary
or required under this Amendment or the Agreement shall be delivered by hand or
sent by registered or certified mail, return receipt requested, or by overnight
courier, or by facsimile (receipt confirmed) to Acxiom at the following address:

 

 

Acxiom Corporation

EMC Corporation

 

601 East 3rd Street

176 South Street

 

Little Rock, AR 72201

Hopkinton, MA

 

Attention: General Counsel

Attention: Office of the General

Counsel

 

Telecopier: (501) 252-2230

Telecopier: (508) 497-6915

 

 

[Signature Page to Follow]

 

9

 

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date first written above.

 

EMC CORPORATION

ACXIOM CORPORATION

 

 

 

_/s/ William J. Teuber____________________

_/s/ L.L. Hodges_________________________

Authorized Signature

Authorized Signature

 

 

_William J. Teuber______________________

__L. L. Hodges_________________________

Printed Name

Printed Name

 

 

_Vice Chairman_________________________

_Services Division Leader________________

Title

Title

 

 

EMC (BENELUX) B.V., S.à.r.l.

 

 

_/s/ William J. Teuber_____________________

Authorized Signature

 

_William J. Teuber_______________________

Printed Name

 

_Managing Director______________________

Title

 

 

10

 

 

--------------------------------------------------------------------------------





EXHIBIT 1

 

VERSIONS 1.0 AND 2.0 OF THE BASE TECHNOLOGY- AS OF DECEMBER 28, 2007

 

Version 1.0-

 

Base Technology

 

The following list of technology components is indexed and corresponds with the
attached Customer Information Infrastructure Grid Component Descriptions
document dated December 20, 2005 (the “Technology Detail”) which includes the
detailed information on each component, including (i) a general description of
the component; (ii) Features/Functions; (iii) Benefits; (iv) Competition; (v)
Advantages; (vi) Future Plans; (vii) Languages and Dependencies; and (viii)
Glossary terms.

 

The Technology Detail includes a Technology List Document which sets for those
components which are Base Technology and those which are Other Technology as
such terms are defined in the Agreement and cross-references with the contents
section of the Technology Detail. Assets identified as Other Technology in the
Technology List Document are Excluded Assets.

 

1 Infrastructure Components

 

1.1

Apiary REX (Grid OS)

- Base Technology

1.2

Apiary REX – Monitoring

- Base Technology

1.3

Apiary Rex – Hive-Node

- Base Technology

1.4

Parallel Virtual File System (PVFS)

- Base Technology

1.5

DataGrid FTP Daemon

- Base Technology

1.6

EDGE-External Data Gateway

- Base Technology

1.7

Interactive Hive

- Base Technology

1.8

Hydra

- Base Technology

1.9

Anubis

- Base Technology

1.1

Hivebuilder

- Base Technology

1.11

J2EE Hive

- Base Technology

1.12

CORBA Naming Service

- Base Technology

1.13

Cascade

- Base Technology

1.14

Advanced Package Tool (APT)

- Base Technology

1.15

Software Server

- Base Technology

1.16

SystemImager

- Base Technology

1.17

LDAP- Lightweight Directory Access Protocol

- Base Technology

1.18

HiveForHire

- Base Technology

1.19

Workflow Grid Environment

- Base Technology

1.20

Workflow Grid Environment Tools

- Base Technology

1.21

Acxiom Grid Scheduler

- Base Technology

1.23

WorkFlow Grid Job Submission and Execution Infrastructure

- Base Technology

1.24

Acxiom Metadata Repository Subsystem

- Base Technology

1.25

Workflow Grid (WFG) Batch Components

- Base Technology

1.26

Interactive Delivery 2

- Base Technology

1.27

DataBase Grid

- Base Technology

 

 

11

 

 

--------------------------------------------------------------------------------



 

1.28

Generic Service

- Base Technology

1.29

CIGAR

- Base Technology

1.30

CII Security

- Base Technology

3 Enterprise Interface

3.1

Acxelerate – Convert Manager

- Base Technology

3.2

Acxelerate – File Manager

- Base Technology

3.3

Acxelerate – Job Activity

- Base Technology

3.4

Acxelerate – Layout Manager

- Base Technology

3.5

Acxelerate – Project Manager

- Base Technology

3.6

Acxelerate – Navigator

- Base Technology

3.7

Acxelerate – Policy Manager

- Base Technology

3.14

Orbiter

- Base Technology

4 B.I. Management

4.5

SAS Interactive Modeling Service

- Base Technology

4.6

SAS WFG Scoring

- Base Technology

5 Data Hygiene and Transformation

5.1

FOCAL – Function Oriented Custom Application Language

- Base Technology

5.2

Perl Operator

- Base Technology

5.7

Hydra/Tesla Operator Wrapper

- Base Technology

6 Data Enhancement

6.5

InfoBase Data Grid Service (aka Hercules)

- Base Technology

6.6

Helios/Horizon

- Base Technology

 

License Agreements

 

All of the Licenses identified in the Third Party Software Spread Sheet below
(and the code that they cover ) except the licenses identified as Excluded
Licenses (and the code they cover):

 

THIRD PARTY SOFTWARE SPREADSHEET

Product

Product Module /

Component List module names

Product

Version

3rd party software

vendor name

3rd party software vendor product name

3rd party software product version

DROLAND

 

 

 

 

 

Activate

Navigator

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

GNU/Redhat ?

C compiler

?

 

 

 

Apache

ANT

?

 

 

12

 

 

--------------------------------------------------------------------------------



 

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Policy Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

GNU/Redhat ?

PERL

?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

File Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

GNU/Redhat ?

C compiler

?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Project Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Convert Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

13

 

 

--------------------------------------------------------------------------------



 

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Job Activity

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Layout Manager

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

Activate framework

1

 

 

 

 

 

 

RedHat

Linux

7.3, RHEL 3.0, RHEL 4.0

 

 

 

Sun Microsystems

JAVA

 

 

 

 

JBOSS

JBOSS

3.2.4 ?

 

 

 

Sun Microsystems

JSF

?

 

 

 

MySQL

MySQL

4.?

 

 

 

Apache

ANT

?

 

 

 

RedHat

RPM

?

 

 

 

Apache

AXIS

?

 

 

 

 

 

 

 

 

 

 

 

 

Orbiter

 

2.6

 

 

 

 

 

 

Sun Microsystems

JAVA

 

 

 

 

Apache

Tomcat

 

 

 

 

GNU/Redhat ?

PERL

 

 

 

 

MySQL

MySQL

 

 

 

 

Apache

Log4j

 

 

 

 

Apache

Commons ?

 

 

 

 

Apache

Struts

 

 

 

 

CodeZoo?

Tyrex

 

 

 

 

Oracle

Oracle JDBC

 

 

 

 

?

wsdl4j

 

 

 

14

 

 

--------------------------------------------------------------------------------



 

 

 

 

?

saaj

 

 

 

 

?

jaxrpc

 

 

 

 

castor

castor

 

 

 

 

Apache

AXIS

 

 

 

 

Apache

xalan

 

 

 

 

?

jaxen

 

 

 

 

dom4j

dom4j

 

 

 

 

?

Xerces

 

 

 

 

 

 

 

MBOTNE

 

 

 

 

 

 

 

 

 

 

 

InfoBase Data Grid

 

 

OCI

TAO

1.3,1.4

 

 

 

 

Xerces XML C++

2.2,2.6

 

 

 

 

Boost

1.29,1.30

 

 

 

GNU/Redhat ?

Perl

5.61,5.8

 

 

 

 

 

 

Helios

 

 

OCI

TAO

1.3

 

 

 

 

Xerces XML C++

2.2

 

 

 

 

Boost

1.29

 

 

 

 

GNU automake

1.54

 

 

 

 

GNU autoconf

2.13

 

 

 

 

GNU libtool

1.4.2

 

 

 

 

 

 

RFARME

 

 

 

 

 

 

 

 

 

 

 

SAS

Base

8.x / 9.x

SAS

SAS/Base

8.x / 9.x

 

Stat

8.x / 9.x

SAS

SAS/Stat

8.x / 9.x

 

OR

8.x / 9.x

SAS

SAS/OR

8.x / 9.x

 

Connect

8.x / 9.x

SAS

SAS/Connect

8.x / 9.x

 

Secure

8.x / 9.x

SAS

SAS/Secure

8.x / 9.x

 

Access for ODBC

8.x / 9.x

SAS

???

8.x / 9.x

 

Access for Oracle

8.x / 9.x

SAS

???

8.x / 9.x

 

sasauth

8.x / 9.x

SAS

sasauth

8.x / 9.x

 

 

 

 

 

 

BigIP

???

???

???

???

???

 

 

 

 

 

 

RTHORN

 

 

 

 

 

 

 

 

 

 

 

EDGE/GIS

 

1.1/2.0

Sterling Commerce

Gentran Integration Suite

4.0.2-5/4.0.3-6

 

 

 

 

 

 

 

 

15

 

 

--------------------------------------------------------------------------------



 

LDAP Authentication

CII Identity Authentication

1.1

kernel.org

Linux-PAM

0.77

 

 

 

 

 

 

Nexus

Nexus Scheduled Processes

2.4

Arcana Development

Arcana

2.3

 

Nexus Hub

2.4

OpenSSH Project

OpenSSH

3.61

 

 

 

 

 

 

AGS

Logging Service

1.0

Apache Software Foundation

Log4J

 

 

AGS Service

1.0

Apache Software Foundation

Log4Cxx

 

 

AGS Service/Job Monitor

1.0

Apache Software Foundation

Xerces

 

 

AGS Service/Job Monitor

1.0

Apache Software Foundation

Xalan

 

 

MySQL

1.0

MySQL Database

MySQL

4.1

 

Soap::Lite

1.0

PERL Module

?

 

 

Acxiom Job XML Submission System (AJXSS)

1.0

SourceForge.net

LibXML++

1.0.0

 

AJXSS

1.0

 

Log4cxx

<described above>

 

AJXSS

1.0

xmlsoft.org

libxml2

2.4.19-4

 

 

 

 

 

 

Validation Service

 

 

 

Perl

<described elsewhere>

 

 

 

Microsoft Corporation

Microsoft XML parser

4.0

 

 

 

 

 

 

WorkFlow Infrastructure Services (WFIS)

1.0

 

Perl

<described elsewhere>

 

 

1.0

 

JBOSS

<described elsewhere>

 

 

1.0

 

SOAP

<described elsewhere>

 

 

 

 

 

 

Engine Adapter

 

 

 

Perl

<described elsewhere>

 

 

 

SourceForge.net

Expat XML Parser

5.4.1/1.95.2

 

 

 

SourceForge.net

LibXML++

1.0.0

 

 

 

 

 

 

Transfer Service

 

 

 

Perl

<described elsewhere>

 

 

 

 

 

 

 

 

16

 

 

--------------------------------------------------------------------------------



 

Acxiom Metadata Repository System

Acxiom Metadata Client

2.0

 

 

 

 

Repository Database (required)

Microsoft Corporation

Microsoft SQL Server

SQL 2000 SP4

 

Repository Database (optional)

Oracle Corporation

Oracle

9i

 

 

 

 

 

 

 

 

 

 

 

 

RPATEL

 

 

 

 

 

 

 

 

 

 

 

Anubis

 

?

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Apiary

 

 

Apache

ANT

1.3.27

 

 

 

RedHat

mod_perl

1.26

 

 

 

RedHat

mod_gzip

1.3.26

 

 

 

Acxiom

mod_ssl

2.8.12

 

 

 

RedHat

mod_auth_pam

1.1.1

 

 

 

MySQL

MySQL

4.0.12

 

 

 

 

perl_date_business

1.2

 

 

 

 

perl_gd

1.19

 

 

 

 

perl_gd_graph

1.39

 

 

 

 

perl_gd_textutil

0.82

 

 

 

 

perl_net_snmp

3.6

 

 

 

 

perl_libwww_perl

5.76

 

 

 

 

perl_libnet

1.0901

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_dbd_mysql

2.1026

 

 

 

 

perl_dbi

1.35

 

 

 

 

perl_soap_lite

0.56

 

 

 

 

perl_extutils_autoinstall

0.59

 

 

 

 

perl_apache_authexpire

0.39.1

 

 

 

 

perl_authen_pam

0.14

 

 

 

 

perl_mime_tools

5.411

 

 

 

 

perl_io_stringy

2.108

 

 

 

 

perl_algorithm_numerical_shuffle

1.4

 

 

 

 

net_snmp

5.0.3

 

 

 

 

dmidecode

2.3

 

 

 

HP

arrayinfo

0.12

 

 

 

Dell

afacli

2.7

 

 

 

 

 

 

apiary_ldap

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

 

 

apiary_rex

 

 

 

apache

1.3.27

 

 

 

 

mod_perl

1.26

 

 

17

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

mod_gzip

1.3.26

 

 

 

 

mod_ssl

2.8.12

 

 

 

 

mod_auth_pam

1.1.1

 

 

 

 

mysql

4.0.12

 

 

 

 

perl_date_business

1.2

 

 

 

 

perl_gd

1.19

 

 

 

 

perl_gd_graph

1.39

 

 

 

 

perl_gd_textutil

0.82

 

 

 

 

perl_net_snmp

3.6

 

 

 

 

perl_libwww_perl

5.76

 

 

 

 

perl_libnet

1.0901

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_dbd_mysql

2.1026

 

 

 

 

perl_dbi

1.35

 

 

 

 

perl_soap_lite

0.56

 

 

 

 

perl_extutils_autoinstall

0.59

 

 

 

 

perl_apache_authexpire

0.39.1

 

 

 

 

perl_authen_pam

0.14

 

 

 

 

perl_mime_tools

5.411

 

 

 

 

perl_io_stringy

2.108

 

 

 

 

perl_algorithm_numerical_shuffle

1.4

 

 

 

 

net_snmp

5.0.3

 

 

 

 

 

 

apt_server

 

 

 

apt_rpm

0.5.15cnc6

 

 

 

 

wget

1.8.2

 

 

 

 

 

 

Corba Tools

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

DB Wrapper

 

 

MySQL

MySQL

4.0.12

 

 

 

 

 

 

Grid FTP Server

 

 

 

perl_net_ftpserver

1.116

 

 

 

 

 

 

Hive for Hire

 

 

 

perl_expect

1.15

 

 

 

 

perl_io_tty

1.02

 

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_mime_base64

2.12

 

 

 

 

openssh

3.8p1

 

 

 

 

 

 

Hydra Top

 

 

 

perl_libwww_perl

5.76

 

 

18

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

LDAP Admin

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

perl_cgi

2.752

 

 

 

 

perl_expect

1.15

 

 

 

 

perl_net_snmp

3.6

 

 

 

 

perl_algorithm_numerical_shuffle

1.4

 

 

 

 

perl_convert_asn1

0.17

 

 

 

 

 

 

LDAP Cert

 

 

 

openssh

3.8p1

 

 

 

 

 

 

LDAP Master

 

 

 

perl_cgi

2.752

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_mailtools

1.47

 

 

 

 

 

 

LDAP Migrate

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

perl_term_readkey

2.17

 

 

 

 

openldap

2.0.27

 

 

 

 

 

 

LDAP Slave

 

 

 

perl_cgi

2.752

 

 

 

 

 

 

LDAP Utils

 

 

 

perl_io_socket_ssl

0.96

 

 

 

 

perl_net_ssleay

1.25

 

 

 

 

perl_net_ldap

0.28

 

 

 

 

 

 

LDAP Wrapper

 

 

 

openldap

2.0.27

 

 

 

 

 

 

Naming Service Util

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Naming Service Wrapper

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Perl SNMP Graph

 

 

 

perl_gd_graph

1.39

 

 

 

 

 

 

Pod LDAP

 

 

 

openldap

2.0.27

 

 

 

 

perl_xml_parser

2.30

 

 

 

 

 

 

Propolis

 

 

 

perl_crypt_ssleay

0.51.1

 

 

 

 

 

 

 

 

19

 

 

--------------------------------------------------------------------------------



 

Service Finder Policy

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

Software Server

 

 

 

apt_rpm

0.5.15cnc6

 

 

 

 

rpm

4.0.4

 

 

 

 

 

 

TAO Development

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

TAO Runtime

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

 

 

 

XML2HCL

 

 

 

perl_xml_parser

2.30

 

 

 

 

 

 

PVFS

 

 

Clemson University

PVFS Library

1.6.3.3

 

 

 

 

PVFS Server and Kernel

1.6.3.3

 

 

 

 

 

 

GAVSMI

 

 

 

 

 

FOCAL

 

3

RedHat

RedHat Linux

RHEL3/7.3

 

 

 

IBM

WebSphere (DataStage)

7.5.1A

 

 

 

Apache

ANT

2.0.46

 

 

 

HP

Tru64

5.1

 

 

 

 

 

 

PERL

 

3

RedHat

RedHat Linux

RHEL3/7.3

 

 

 

IBM

WebSphere (DataStage)

7.5.1A

 

 

 

Apache

ANT

2.0.46

 

 

 

HP

Tru64

5.1

 

 

 

 

 

 

Generic Service

 

3

RedHat

RedHat Linux

RHEL3/7.3

 

 

 

IBM

WebSphere (DataStage)

7.5.1A

 

 

 

OCI

TAO

1.1 & 1.3a

 

 

 

GNU Perl

 

5.8.0

 

 

 

Apache Xalan

 

1.9.0

 

 

 

Apache Xerces

 

2.6.0

 

 

 

GNU SOAP

 

2.7

 

And, all of the Licenses identified in the Development Tool Spread Sheet below
(and the code that they cover) except the licenses identified as Excluded
Licenses (and the code they cover):

 

DEVELOPMENT TOOL SPREAD SHEET

Development tool name

Vendor

Purpose the tool is used for

 

 

 

GNU Compiler (gcc, g++)

RedHat – GNU Open Source

Code compilation

gdb/DDD

RedHat – GNU Open Source

debugging

Editors – vi and emacs

RedHat – GNU Open Source

editing

 

 

20

 

 

--------------------------------------------------------------------------------



 

TotalView

Etnus Corp.

debugging

ValGrind

Freeware

debugging – memory leaks, array bounds etc.

Jboss

Jboss

development/debugging

JDK

Sun and IBM – Freeware

development/debugging

Eclipse

IBM – Freeware

development/debugging

CARS

Compuware

Regression testing

HiveBuilder

Acxiom

Build grid applications – grid application code generator

SourceForge Enterprise

VA Software

Developer portal

SubVersion

Greeware

Source code repository

GNU Make

RedHat – GNU Open Source

Make binaries

RPM

RedHat – Open Source

Package management

Insure++

ParaSoft

debugging – memory leaks, array bounds etc.

RedHat Linux command line tools

RedHat – GNU Open Source

Various debugging purposes

Vantage

Compuware

Performance testing (not widely used yet)

Tempest

Acxiom

Orbiter testing

DAART

Acxiom

InfoBase build testing

Perl Debugger

RedHat – GNU Open Source

Perl debugging

LDAP Browser\Editor 2.8.2

 

 

Ethereal – Network Protocol Analyzer ver 0.10.11

 

tcpdump-3.7.2-7.E3.2

 

 

phpLDAPadmin is version 0.9.6c

 

 

VMWare

 

 

ld

 

 

UltraEdit

 

 

Visual Studio

Microsoft

Visual IDE

Query Browser

MySQL

 

Putty

Freware (MIT License)

 

WinSCP3

GNU license

 

CookTop (xml editor)

freeware

Editing xml and xslt coding

Secure shell client

Freeware

 

Tortoise SVM

Subversion client

 

SOAP::Lite

 

 

Access

Microsoft

Testing ODBC/Data Preview in Rapidus/Building from ODBC source in Rapidus

Active Perl 5.8.3

ActiveState

Rapidus Scheduler Scripting

autoconf

RedHat – GNU Open Source

 

automake

RedHat – GNU Open Source

 

bison

RedHat – GNU Open Source

 

DataStage

IBM

 

Dundas Ultimate Grid 97

Dundas Software

Grid control in Rapidus and in the SBF Queue Manager

flex

RedHat – GNU Open Source

 

GraphicsServer 5.0

GraphicsServer

Rapidus

 

 

21

 

 

--------------------------------------------------------------------------------



 

Jbuilder

Borland

 

OmniORB v4.0.3

RedHat – GNU Open Source

 

Oracle

Oracle

GBF, Planner

Oracle ProC

Oracle

GBF

Oracle SQL Plus

Oracle

GBF, Planner

Stingray Objective Studio 6.0.3

RogueWave

Window Controls for Rapidus GUI

TOAD

Quest Software

 

Visual Studio .NET 2003

Microsoft

GBF, Planner

Visual Source Safe

Microsoft

Source Control

GNU automake

RedHat – GNU Open Source

 

GNU autoconf

RedHat – GNU Open Source

 

GNU libtool

RedHat – GNU Open Source

 

 

 

 



And, all of the Licenses identified in the Second Development Tool Spread Sheet
below (and the code that they cover) except the licenses identified as Excluded
Licenses (and the code they cover):

 

SECOND DEVELOPMENT TOOL SPREAD SHEET

 

Development tool name

Vendor

Purpose the tool is used for

Access

Microsoft

Testing ODBC/Data Preview in Rapidus/Building from ODBC source in Rapidus

Active Perl 5.8.3

ActiveState

Rapidus Scheduler Scripting

autoconf

RedHat – GNU Open Source

 

automake

RedHat – GNU Open Source

 

bison

RedHat – GNU Open Source

 

CookTop (xml editor)

freeware

Editing xml and xslt coding

DataStage

IBM

 

Dundas Ultimate Grid 97

Dundas Software

Grid control in Rapidus and in the SBF Queue Manager

Eclipse

Open Source, IBM

ASIPosting, ASI Business Logic

flex

RedHat – GNU Open Source

 

gcc

Linux

 

GraphicsServer 5.0

GraphicsServer

Rapidus

Jbuilder

Borland

 

make

Linux

 

OmniORB v4.0.3

RedHat – GNU Open Source

 

Oracle

Oracle

GBF, Planner

Oracle ProC

Oracle

GBF

Oracle SQL Plus

Oracle

GBF, Planner

Putty

Open Source (MIT License)

 

Stingray Objective Studio 6.0.3

RogueWave

Window Controls for Rapidus GUI

TOAD

Quest Software

 

UltraEdit

UltraEdit

Shell and SQL scripts

vi

n/a

 

Visual C++ v6.0

Microsoft

GBF, Planner

Visual Source Safe

Microsoft

Source Control

 

 

22

 

 

--------------------------------------------------------------------------------



 

Visual Studio .NET 2003

Microsoft

GBF, Planner

MySQL

Open Source, ABData

Datagrid, MySQL Hive

Oracle Universal Installer

Oracle

Installation of Oracle products

rpm

RedHat – GNU Open Source

Installation package creation and management

 

 

 

 

Excluded License Agreements

 

 

•

Ascential/IBM Websphere (Datastage XE Parallel Extender)

 

•

Sterling Software (Connect & GIS Software)

 

•

Red Hat (Linux) support services agreement

 

Development Agreements

 

 

None

 

 

Version 2.0-

 

Name

Location

Date

Policy Manager

<subversion repository>/act_polman

12/28/2007

Scheduling Adapter

<subversion repository>/act_sa

12/28/2007

Scheduling Adapter AXIS Router

<subversion repository>/act_sa

12/28/2007

LDC

<subversion repository>/actfwk

12/28/2007

RSA Workarround

<subversion repository>/actfwk

12/28/2007

NA

<subversion repository>/actlm

12/28/2007

Focal Manager

<subversion repository>/actsm

12/28/2007

Workflow manager Acxiom

<subversion repository>/actwfm-acx

12/28/2007

Focal Validation Service

<subversion repository>/acxperl

12/28/2007

Scheduler

<subversion repository>/ags-acxiom

12/28/2007

Apiary

<subversion repository>/apiary

12/28/2007

Data Stage

<subversion repository>/ascential

12/28/2007

DataStage Grid Product

<subversion repository>/datastage_grid_product

12/28/2007

Apiary Report

<subversion repository>/emc_apiary_report

12/28/2007

CORBA Standard

<subversion repository>/emc_corba_std

12/28/2007

TAO CORBA

<subversion repository>/emc_taocorba

12/28/2007

FDW

<subversion repository>/fdw

12/28/2007

Fellowship

<subversion repository>/fellowship

12/28/2007

FOCAL

<subversion repository>/focal

12/28/2007

FOCAL Perl Build Scripts

<subversion repository>/focalperlbuildscripts

12/28/2007

GRID CORBA

<subversion repository>/grid_corba

12/28/2007

HIVE

<subversion repository>/hive

12/28/2007

HIVE for Hire

<subversion repository>/hive_for_hire

12/28/2007

Hydra

<subversion repository>/hydra

12/28/2007

Hydra Transforms

<subversion repository>/hydratransforms

12/28/2007

ia HIVE

<subversion repository>/iahive

12/28/2007

IDAUTH

<subversion repository>/idauth

12/28/2007

 

 

23

 

 

--------------------------------------------------------------------------------



 

Java CORBA

<subversion repository>/java_corba

12/28/2007

Apiary MySQL

<subversion repository>/mysql_apiary

12/28/2007

Apiary ORA Plugin

<subversion repository>/ora_apiary_plugin

12/28/2007

Orbiter UI

<subversion repository>/orbiter_ui

12/28/2007

PVFS

<subversion repository>/pvfs

12/28/2007

Valmods GVS

<subversion repository>/valmods_gvs

12/28/2007

POD Data Management

<subversion repository>/pod_data_mgt

12/28/2007

POD LDAP

<subversion repository>/pod_ldap

12/28/2007

Project Manager

<subversion repository>/projectmgr

12/28/2007

Properties

<subversion repository>/properties

12/28/2007

Audit Manager

<subversion repository>/act_audit

12/28/2007

Job Monitor Manager

<subversion repository>/act_jmm

12/28/2007

Job Activity Manager

<subversion repository>/act_jobact

12/28/2007

Job Detail Manager

<subversion repository>/act_jobdetails

12/28/2007

Data Grid Manager

<subversion repository>/actfwk

12/28/2007

GUI Install

<subversion repository>/actfwk

12/28/2007

User Manager

<subversion repository>/actfwk

12/28/2007

Work flow manager

<subversion repository>/actwfm

12/28/2007

Parse Config File

<subversion repository>/acxperl

12/28/2007

AGS Build

<subversion repository>/ags-acxiom

12/28/2007

AGS GUI

<subversion repository>/ags-acxiom

12/28/2007

AGS Helper

<subversion repository>/ags-acxiom

12/28/2007

Job Monitor

<subversion repository>/ags-acxiom

12/28/2007

Request Manager

<subversion repository>/ags-acxiom

12/28/2007

Data Schema

<subversion repository>/ags-acxiom

12/28/2007

TestApps

<subversion repository>/ags-acxiom

12/28/2007

Advance Job XML

<subversion repository>/ajxss

12/28/2007

Cigar

<subversion repository>/cigar

12/28/2007

Delegate Sub

<subversion repository>/delegatsub

12/28/2007

DFI

<subversion repository>/dfi

12/28/2007

Dist Arch

<subversion repository>/distarch

12/28/2007

EA

<subversion repository>/ea

12/28/2007

Edge

<subversion repository>/edge

12/28/2007

EMC GOE Central

<subversion repository>/emc_goe_central_archive

12/28/2007

EMC GOE RM

<subversion repository>/emc_goe_rm

12/28/2007

IOF

<subversion repository>/emc_iof

12/28/2007

IOF Secure

<subversion repository>/emc_iof_secure

12/28/2007

Gen Serv

<subversion repository>/emcgenserv

12/28/2007

Forwarding

<subversion repository>/forwarding

12/28/2007

FP Functions

<subversion repository>/fpfunctions

12/28/2007

FP Services

<subversion repository>/fpservices

12/28/2007

Global CSS

<subversion repository>/globalcss

12/28/2007

Grid Sac Util

<subversion repository>/gridsacutil

12/28/2007

Hacns

<subversion repository>/hacns

12/28/2007

Heartbeat

<subversion repository>/heartbeat

12/28/2007

heliosmain

<subversion repository>/heliosmain

12/28/2007

hercules

<subversion repository>/hercules

12/28/2007

horizon

<subversion repository>/horizon

12/28/2007

 

 

24

 

 

--------------------------------------------------------------------------------



 

ID 2

<subversion repository>/id_2

12/28/2007

Identity

<subversion repository>/identity

12/28/2007

Infra comp

<subversion repository>/infracomp

12/28/2007

Input Validation

<subversion repository>/inputvalidation

12/28/2007

Interactive Delivery

<subversion repository>/interactive_delivery

12/28/2007

Interactive Service

<subversion repository>/interactive_services

12/28/2007

IS Res

<subversion repository>/isres

12/28/2007

JDPS

<subversion repository>/jdps

12/28/2007

jzero Conf

<subversion repository>/jzeroconf

12/28/2007

Meta data for linux

<subversion repository>/md_for_linux

12/28/2007

MDPost Transfer

<subversion repository>/mdpost_xfer

12/28/2007

MPICH2

<subversion repository>/mpich2

12/28/2007

Navigator

<subversion repository>/navigator

12/28/2007

OSDB

<subversion repository>/osdb

12/28/2007

PAM

<subversion repository>/pam_require

12/28/2007

Phenotype

<subversion repository>/phenotype

12/28/2007

RSA

<subversion repository>/rsa-axm

12/28/2007

SAS Hive Proto

<subversion repository>/sas_hive_proto

12/28/2007

SAS IA

<subversion repository>/sasia

12/28/2007

SAS Workflow

<subversion repository>/saswfg

12/28/2007

SEM Engineering

<subversion repository>/sem_eng

12/28/2007

Ser Wirt

<subversion repository>/servvirt

12/28/2007

SPSS IA

<subversion repository>/spssia

12/28/2007

SPSS Workflow

<subversion repository>/spsswfg

12/28/2007

State Tracker

<subversion repository>/statetracker

12/28/2007

Tesla

<subversion repository>/tesla

12/28/2007

Tesla Proto

<subversion repository>/tesla_prototypes

12/28/2007

Workflow Informatica

<subversion repository>/wfg_informatica

12/28/2007

Wit Legacy

<subversion repository>/wit_legacy

12/28/2007

Wit PVCS

<subversion repository>/wit_pvcs

12/28/2007

Wit Shared

<subversion repository>/wit_shared

12/28/2007

WSA Dev

<subversion repository>/wsa_dev

12/28/2007

WS Router

<subversion repository>/wsrouter

12/28/2007

Environment Information Service

<subversion repository>/analytics

12/28/2007

CII Won

<subversion repository>/ciiwon

12/28/2007

EMC Grid Installer

<subversion repository>/emc_grid_installer

12/28/2007

EMC ISG

<subversion repository>/emc_isg

12/28/2007

Grid AuthN

<subversion repository>/gridauthn

12/28/2007

Grid AuthZ

<subversion repository>/gridauthz

12/28/2007

GridLog

<subversion repository>/gridlog

12/28/2007

NFS

<subversion repository>/nfs

12/28/2007

Tempest

<subversion repository>/tempest

12/28/2007

Trans Diff

<subversion repository>/transdiff

12/28/2007

Workflow GC

<subversion repository>/wfgc

12/28/2007

Workflow IS

<subversion repository>/wfis

12/28/2007

Workflow Manager

<subversion repository>/wfm

12/28/2007

Worflow Manager Symbol XML

<subversion repository>/wfm_symbolxml

12/28/2007

 

 

25

 

 

--------------------------------------------------------------------------------



 

Job Log Manager

<subversion repository>/act_jlm

12/28/2007

Activate SDK

<subversion repository>/act_sdk

12/28/2007

Seminole Submit Tester

<subversion repository>/act_share

12/28/2007

Submit Manager

<subversion repository>/act_submit

12/28/2007

Activate Desktop

<subversion repository>/actdesktop

12/28/2007

File Manager

<subversion repository>/actfm

12/28/2007

Activate Framework

<subversion repository>/actfwk

12/28/2007

Ajax List View

<subversion repository>/actfwk

12/28/2007

Support Scripts

<subversion repository>/actfwk

12/28/2007

Job Report Manager

<subversion repository>/actjobreport

12/28/2007

Job Data Service

<subversion repository>/actjobreport

12/28/2007

Pentaho BI Integration

<subversion repository>/actjobreport

12/28/2007

Report Manager

<subversion repository>/actrm

12/28/2007

Script Manager

<subversion repository>/actsm

12/28/2007

Script Manager Unit Tests

<subversion repository>/actsm

12/28/2007

WF GUI Prototype

<subversion repository>/actwfm

12/28/2007

WF GUI Prototype for Acxiom

<subversion repository>/actwfm-acx

12/28/2007

Acxiom Perl Script for WF

<subversion repository>/acxperl

12/28/2007

Perl Script Validation Service

<subversion repository>/acxperl

12/28/2007

Perl Service

<subversion repository>/acxperl

12/28/2007

Perl Service Test

<subversion repository>/acxperl

12/28/2007

Perl Validation Service

<subversion repository>/acxperl

12/28/2007

Logging Server

<subversion repository>/ags-acxiom

12/28/2007

Map Reduce Step

<subversion repository>/analytics

12/28/2007

SAS OSH

<subversion repository>/analytics

12/28/2007

SAS Grid Service

<subversion repository>/analytics

12/28/2007

Workflow SAS

<subversion repository>/analytics

12/28/2007

ATF Bridge

<subversion repository>/atfbridges

12/28/2007

ATF Counts

<subversion repository>/atfbridges

12/28/2007

ATF XML

<subversion repository>/atfxml

12/28/2007

Audit Operator

<subversion repository>/auditop

12/28/2007

Autobuild

<subversion repository>/autobuild

12/28/2007

Bonjour

<subversion repository>/bonjour

12/28/2007

BonjourWrapper

<subversion repository>/bonjourwrapper

12/28/2007

Cascade

<subversion repository>/cascade

12/28/2007

Cascade Dev

<subversion repository>/cascadedev

12/28/2007

CDI Arch Ops

<subversion repository>/cdiarchops

12/28/2007

CIIDevelopment Toolkit

<subversion repository>/ciidevelopmenttoolkit

12/28/2007

CM Scripts

<subversion repository>/cm_scripts

12/28/2007

Compute Farm

<subversion repository>/compfarm

12/28/2007

Conf

<subversion repository>/conf

12/28/2007

Connect EMC

<subversion repository>/connectemc

12/28/2007

Cruise Control

<subversion repository>/cruisectl

12/28/2007

CX700

<subversion repository>/cx700

12/28/2007

Data Dock FTP

<subversion repository>/datadockftp

12/28/2007

Dav

<subversion repository>/dav

12/28/2007

Database

<subversion repository>/db

12/28/2007

ELM

<subversion repository>/elm

12/28/2007

 

 

26

 

 

--------------------------------------------------------------------------------



 

EMC Acxiom Common

<subversion repository>/emc_acxcommon

12/28/2007

EMC Perl

<subversion repository>/emc_perl

12/28/2007

Emc Product Support

<subversion repository>/emc_prodsupptools

12/28/2007

EMC Shared C Code

<subversion repository>/emc_shared_c_code

12/28/2007

EMC Grid

<subversion repository>/emcgrid

12/28/2007

ETL Grid

<subversion repository>/etl_grid

12/28/2007

ext

<subversion repository>/ext

12/28/2007

extxml

<subversion repository>/extxml

12/28/2007

filesystems

<subversion repository>/filesystems

12/28/2007

fuji

<subversion repository>/fuji

12/28/2007

generic_service

<subversion repository>/generic_service

12/28/2007

goe_documentation

<subversion repository>/goe_documentation

12/28/2007

grid_debugging

<subversion repository>/grid-debugging

12/28/2007

grid-ftp-proftpd

<subversion repository>/grid-ftp-proftpd

12/28/2007

grid_enabled_mysql

<subversion repository>/grid_enabled_mysql

12/28/2007

grid_enabled_mysql.backup

<subversion repository>/grid_enabled_mysql.backup

12/28/2007

grid_enabled_oracle

<subversion repository>/grid_enabled_oracle

12/28/2007

grid_jdk

<subversion repository>/grid_jdk

12/28/2007

griddev

<subversion repository>/griddev

12/28/2007

gridftp

<subversion repository>/gridftp

12/28/2007

gridscm_cruise

<subversion repository>/gridscm_cruise

12/28/2007

gridsftp

<subversion repository>/gridsftp

12/28/2007

gridsftp-custom

<subversion repository>/gridsftp-custom

12/28/2007

gridssh

<subversion repository>/gridssh

12/28/2007

gs-emc

<subversion repository>/gs-emc

12/28/2007

gtest

<subversion repository>/gtest

12/28/2007

gvs

<subversion repository>/gvs

12/28/2007

hooks

<subversion repository>/hooks

12/28/2007

j2eegrid

<subversion repository>/j2eegrid

12/28/2007

jas

<subversion repository>/jas

12/28/2007

javagrid

<subversion repository>/javagrid

12/28/2007

jboss_support

<subversion repository>/jboss_support

12/28/2007

jbossas

<subversion repository>/jbossas

12/28/2007

jmeter

<subversion repository>/jmeter

12/28/2007

jquery

<subversion repository>/jquery

12/28/2007

jreave_test

<subversion repository>/jreave_test

12/28/2007

libnet

<subversion repository>/libnet

12/28/2007

libxslt

<subversion repository>/libxslt

12/28/2007

locks

<subversion repository>/locks

12/28/2007

log4

<subversion repository>/log4

12/28/2007

lookuptable

<subversion repository>/lookuptable

12/28/2007

mfg

<subversion repository>/mfg

12/28/2007

openssh

<subversion repository>/openssh

12/28/2007

openssh-gridsftp

<subversion repository>/openssh-gridsftp

12/28/2007

passcrypt

<subversion repository>/passcrypt

12/28/2007

pvfs2

<subversion repository>/pvfs2

12/28/2007

scm_meta_rpm

<subversion repository>/scm_meta_rpm

12/28/2007

 

 

27

 

 

--------------------------------------------------------------------------------



 

scm_perl

<subversion repository>/scm_perl

12/28/2007

scm_rm_archive

<subversion repository>/scm_rm_archive

12/28/2007

scm_software_builds

<subversion repository>/scm_software_builds

12/28/2007

seminole_steps

<subversion repository>/seminole_steps

12/28/2007

servicecallservice

<subversion repository>/servicecallservice

12/28/2007

sfnavigator

<subversion repository>/sfnavigator

12/28/2007

smarts_build

<subversion repository>/smarts_build

12/28/2007

solutionrepo

<subversion repository>/solutionrepo

12/28/2007

spoonws

<subversion repository>/spoonws

12/28/2007

spoonws2

<subversion repository>/spoonws2

12/28/2007

storage-automation

<subversion repository>/storage-automation

12/28/2007

syslog-ng

<subversion repository>/syslog-ng

12/28/2007

systemarchitect

<subversion repository>/systemarchitect

12/28/2007

systemimager

<subversion repository>/systemimager

12/28/2007

tablemanager

<subversion repository>/tablemanager

12/28/2007

test

<subversion repository>/test

12/28/2007

tigerteam

<subversion repository>/tigerteam

12/28/2007

totalview

<subversion repository>/totalview

12/28/2007

tracker_reporting

<subversion repository>/tracker_reporting

12/28/2007

 

 

28

 

 

--------------------------------------------------------------------------------



dEXHIBIT 2

 

EMC Competitors

 

1.

IBM

2.

Hewlett-Packard

3.

Oracle

4.

SAP

5.

Microsoft

6.

Google

7.

Net Apps

8.

Accenture

9.

Dell

10.

Sun

 

 

EMC reserves the right to modify the companies this list upon ten (10) days
written notice to Acxiom, provided that there will not be more then (10)
companies identified on this list at any one time.

 

29

 

 

--------------------------------------------------------------------------------



EXHIBIT 3

 

Pentaho Services

 

Acxiom hereby grants to EMC a perpetual, unlimited, non-exclusive, world-wide
fully paid up license and right to use exclusively within the Current Grid IP
the Pentaho Management Services (Group C) below.

 

Acxiom hereby grants to EMC a fully paid, irrevocable, unrestricted, perpetual,
non-exclusive, assignable, transferable, sub-licensable and reproducible license
to use the Acxiom Proprietary Components (Group B below) for all corporate
purposes, including but not limited to right to use, make, modify, distribute,
create derivative works of and otherwise develop and commercialize the Acxiom
Proprietary Components. EMC shall own all right, title and interest in any
derivative works created by or on EMC's behalf.

 

The Pentaho Open Source Components (Group A below) are licensed in accordance
with their respective open source licenses.

 

 

Group A

Pentaho Open Source Components

 

License Type

 

Comments and Description of Functionality

 

Pentaho Data Integration/ETL

 

Product Code: KTL1

LGPL

ETL Core Engine, Workflow Engine, Design UI

Pentaho BI Platform Pro

 

Product Code: PP1

MPL

App Server-based; pulls all or part of the modules together – combined with
single product subscriptions for Pentaho Data Integration, Pentaho Analysis, and
Pentaho Reporting. Also provides Admin, security, scheduling and other
repository functionality.

Pentaho Reporting

 

Product Code: JFR 1

Reporting Engine: LGPL

 

Report Designer: MPL

 

Report Wizard: MPL

 

Web-based Ad-hoc: MPL

Core Reporting Engine Library

 

Graphical Desktop-base report designer

Graphical step-based reporting wizard

Browser-based self-service reporting app

Pentaho Analysis

 

Product Code: MON1

ROLAP Engine: CPL

 

 

Web-based pivot UI: CPL

 

Schema Designer: MPL

Core ROLAP engine, MDX-parser, XMLA-compliant API

 

Web-based slicer/dicer

 

Desktop-based graphical schema designer tool

Pentaho Dashboard

 

Product Code: DSH1

MPL

Web-service calls, APIs to enable Dashboard creation, portlet enabled reports,
charts, and gauges/dials.

 

 

 

Group B

Acxiom Proprietary Components

 

Description

 

 

Intellectual Property owned by Acxiom Corporation

SE Services

Acxiom bundle and Resource Web Services

Grid Schedule Publisher

Validation

Node Calculation

Resource Calculation

 

Licensed to EMC pursuant to Article 8 of the Transition Amendment

 

 

 

Group C

Pentaho Proprietary Appliance/Management Components

 

Description

 

 

Intellectual Property owned by Pentaho Corporation

 

Services which help in monitoring a set of APIs

 

 

 

 

30

 

 

 